DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/680,425 filed 11/11/2019 by Ingo Haeusler, Thomas Kalmbach, Christian Kern, Ruediger Knauss, Alireza Mirsadraee, Heiko Neff, Peter Nowak, Markus Plandowski, Dennis Riegraf, Karl-Ulrich Schmid-Walderich, and Mario Wallisch.  
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by NICHOLLS (US 2015/0140366 A1).
With respect to claim 1.  NICHOLLS teaches a battery pack that includes a plurality of rechargeable cells disposed in rows, and heat exchanger plates structure to allow heat transfer for the rows of cells (abstract).  The battery pack 20 may comprise more than one cell , which rows are stacked next to each other to create a matrix or array of cells 44 (paragraph 0060).  The cells 44 in a framed row are sandwiched between a pair of heat exchangers 42 (paragraph 0060).  The temperature control circuit includes an inlet pathway 108a that includes inlet manifolds 32a and outlet manifolds 34a (paragraph 0065).  There is a second temperature control circuit that may include an input pathway 108b, an inlet manifolds 32b and outlet manifolds 34b 
The battery pack 20 then includes a plurality of the cells arranged in the X direction (se Figure 2C).  Further included is at least a first and second contacts side in the Y direction, and first and second support sides in the Z direction (Figure 2C).  The battery block then includes clamping sides in the X direction (Figure 2C).  
With respect to claim 2.  NICHOLLS teaches inlet manifolds 32a, taken to be the claimed distributor, and an outlet manifold 32b taken to be the claimed collector (paragraph 0058).  Both the manifolds 32a and 32b are open from the outside the housing into the interior so that the cooling fluid is feedable through the manifolds 32a 
With respect to claim 3.  NICHOLLS teaches as seen in Figure 2C the manifolds 32a and 32b extend in the X direction.  The fluid then flows through the plate 42 in a direction transversely to the X direction (see Figure 3A and 6A).  
With respect to claim 4.  NICHOLLS teaches the frames 26 which include the cooling plates, inlets and outlets, form a compact housing (paragraph 0099).  As seen in Figure 2C the coolant flows through a channel in the manifold as is taken to be the claimed distribution and collection channels.  As seen in Figure 6C the manifolds are taken to be the channels in a wall of the housing.  As seen in Figure 5A the channels are open via fluid openings 50a and 52a into the interior part.  
With respect to claim 5.  NICHOLLS teaches as seen in Figure 5A a diagonal overall flow path, which will comprise at least a first and second flow paths as claimed.  Further NICHOLLS teaches the flow path is altered by use of the physical formations for guiding the flow path (paragraph 0080).  
With respect to claim 6.  NICHOLLS teaches the manifold 32a, which is taken to be the claimed distributor is arranged adjacent to a first edge of a first contacts side and second support side, and the manifold 32b , which is taken to be the claimed collector is arranged on a second edge of a second contact side and the first support side (see Figure 2C.  
With respect to claim 7.  NICHOLLS teaches a frame 26 which is taken to be the cell holders (paragraph 0096).  As seen in Figures 6B and 6C the frame will include at least two opposite support color that projects from the battery cell in the Z direction and 
With respect to claim 8.  NICHOLLS as seen in Figures 3A-3B that include flow paths F1 and F2.  The flow paths go in directions which are taken to be transverse to the X direction.  
With respect to claim 9.  NICHOLLS teaches the terminals of each cell are coupled to appropriate electrical circuity for controlling the electrical charge of each cell (paragraph 0114).  These are taken to be seen in Figure 6C and they connectors then extend in a Y direction from the battery cells.  
With respect to claim 11.  NICHOLLS teaches as noted above the distributor, the manifold 32a and the collector, such as the manifold 34a as the collector, and each include at least channels, they then connect to the inlets and outlets 50a and 52a, which are taken to be the plurality of fluid openings into the part interior (paragraphs 0075-0077) and Figure 4.  
With respect to claim 12.  NICHOLLS teaches as seen in Figure 5A that the formations 51a-h guide the fluid in the patch in a diagonal fashion, and is taken to be the first and second flow paths (see for Example Figure 3B).  
With respect to claim 13.  NICHOLLS teaches the manifold 32a, which is taken to be the claimed distributor is arranged adjacent to a first edge of a first contacts side and second support side, and the manifold 32b , which is taken to be the claimed collector is 
With respect to claim 14.  NICHOLLS teaches a frame 26 which is taken to be the cell holders (paragraph 0096).  As seen in Figures 6B and 6C the frame will include at least two opposite support color that projects from the battery cell in the Z direction and extends at a respective support sides in the Y direction.  NICHOLLS then teaches foam layers 48 formed between adjacent groups of cells (paragraph 0098).  On seen on Figure 6B the cooling plate 42 is located on one side of the frame and cells, and are taken to be the claimed opposite party channels formed in the interior between adjacent frames (see also Figure 6C).
With respect to claim 15.  NICHOLLS as seen in Figures 3A-3B that include flow paths F1 and F2.  The flow paths go in directions which are taken to be transverse to the X direction.  
With respect to claim 16.  NICHOLLS teaches the terminals of each cell are coupled to appropriate electrical circuity for controlling the electrical charge of each cell (paragraph 0114).  These are taken to be seen in Figure 6C and they connectors then extend in a Y direction from the battery cells.  
With respect to claim 18.  The rejection above in view of claims 1-2 and 7 is repeated here.  
With respect to claim 19.  NICHOLLS teaches the frames 26 which include the cooling plates, inlets and outlets, form a compact housing (paragraph 0099).  As seen in Figure 2C the coolant flows through a channel in the manifold as is taken to be the claimed distribution and collection channels.  As seen in Figure 6C the manifolds are 
With respect to claim 20.  NICHOLLS teaches as seen in Figure 5A a diagonal overall flow path, which will comprise at least a first and second flow paths as claimed.  Further NICHOLLS teaches the flow path is altered by use of the physical formations for guiding the flow path (paragraph 0080).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLLS (US 2015/0140366 A1) in view of FEES (US 2018/0108955 A1).
Claim 10 is dependent upon claim 9 and claim 17 is dependent upon claim 16, both of which are rejected above under 35 U.S.C. 102 in view of NICHOLLS.  However NICHOLLS does not explicitly teach the cooling plate is fixed to the current diverters in a heat transferring manner.  
FEES teaches a battery module which a plurality of battery cell groups (abstract).  Included is a terminal, and a heat pipe in proximity to the terminal, and configured to transfer heat away from the terminal (abstract).  The heat pipe then transfers the heat to a cooling plate, which is cooled via a liquid cooling system (paragraph 0151).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to thermally connect the terminals of the batteries of NICHOLLS to the heat conducting plate as taught by FEES in order to transfer the heat from the terminals to the cooling plate, this would be a combination of known prior art elements and would have achieved predictable results at the time the invention was filed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WANG (US 2017/0104251 A1) – WANG teaches a battery pack that includes coolant system (abstract).  The pack includes a plurality of modules, end plates, coolant supply and manifolds 74 and 78 (paragraph 0041).  The module includes a plurality of cells, and coolant fins 90 which can provide channels to communicate coolant to the cells (paragraph 0045).  The coolant fins include inlet ports 100 and outlet ports 104).  As seen in Figure 3 the coolant channel in the interior is flowed through the interior multilaterally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722